MEMORANDUM **
Irving appeals the district court’s denial of his habeas corpus petition. He pled guilty in state court to unlawful driving of a vehicle, receiving stolen property, reckless driving while evading a police officer, and hit-and-run driving. He contends that the trial judge who presided over his case coerced his guilty plea by threatening to impose a sentence of eleven years and eight months instead of a sentence of six years if Irving refused to plead guilty and was convicted.
The Supreme Court has never held that a judge’s threat to impose a particular sentence on a defendant if he did not plead guilty rendered his subsequent plea involuntary, nor indeed that any conduct by a judge has had such effect. Accordingly, under the Antiterrorism and Effective Death Penalty Act, we are precluded from granting Irving’s petition regardless of whether the conduct engaged in by the trial court rendered his plea involuntary. See Carey v. Musladin, — U.S.-, 127 S.Ct. 649, 653, 166 L.Ed.2d 482 (2006). The denial of habeas relief is therefore
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.